Exhibit 10.2

EXECUTION VERSION

CONFIDENTIAL

SECURITY AGREEMENT

Dated December 23, 2019

From

The Grantors referred to herein

as Grantors

to

Wilmington Trust, National Association

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Grant of Security      2  

Section 2.

  Security for Note Obligations      5  

Section 3.

  Grantors Remain Liable      6  

Section 4.

  Delivery and Control of Certain Instruments, Deposit Accounts and Security
Collateral      6  

Section 5.

  Representations and Warranties      6  

Section 6.

  Further Assurances      9  

Section 7.

  As to Equipment and Inventory      9  

Section 8.

  Pledged Intellectual Property      10  

Section 9.

  Delivery of Security Collateral      11  

Section 10.

  Post-Closing Matters      11  

Section 11.

  Insurance      11  

Section 12.

  Post-Closing Changes; Collections on Receivables      11  

Section 13.

  Voting Rights; Dividends; Etc      13  

Section 14.

  As to Letter-of-Credit Rights and Commercial Tort Claims      14  

Section 15.

  Transfers and Other Liens      15  

Section 16.

  Collateral Agent Appointed Attorney-in-Fact      15  

Section 17.

  Proxy      16  

Section 18.

  Collateral Agent May Perform      17  

Section 19.

  The Collateral Agent’s Duties      18  

Section 20.

  Remedies      18  

Section 21.

  Indemnity and Expenses      20  

Section 22.

  Amendments; Waivers; Additional Grantors; Etc.      20  

Section 23.

  Confidentiality; Notices; References      21  

Section 24.

  Continuing Security Interest; Assignments Under the Notes      22  

 

-i-



--------------------------------------------------------------------------------

Section 25.

  Release; Termination      23  

Section 26.

  Execution in Counterparts      23  

Section 27.

  Conflicts      23  

Section 28.

  Governing Law      23  

Section 29.

  Jurisdiction; Waiver of Jury Trial      24  

Section 30.

  Reinstatement      24  

Section 31.

  Concerning the Collateral Agent      24  

Schedules

 

Schedule I

  

–  

  

Investment Property

Schedule II

  

–  

  

Receivables

Schedule III

  

–  

   Legal Name, Trade Names, Location, Chief Executive Office, Books and Records,
Type of Organization, Jurisdiction of Organization, Organizational
Identification Number and Federal Employer Identification Number

Schedule IV

  

–  

  

Filing Offices

Schedule V

  

–  

  

Registered Patents and Patent Applications

Schedule VI

  

–  

  

Registered Copyrights and Copyright Applications

Schedule VII

  

–  

  

Registered Trademarks and Trademark Applications

Schedule VIII

  

–  

  

Unregistered Intellectual Property

Schedule IX

  

–  

  

IP Licenses

Schedule X

  

–  

  

Equipment and Inventory Locations

Schedule XI

  

–  

  

Commercial Tort Claims and Letters of Credit

Schedule XII

  

–  

  

Post-Closing Matters

Exhibits

 

     

Exhibit A

  

–  

  

Form of Intellectual Property Security Agreement

Exhibit B

  

–  

  

Form of Security Agreement Supplement

Exhibit C

  

–  

  

Form of Pledge Amendment

 

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated December 23, 2019 (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), made by Acorda Therapeutics, Inc., a Delaware corporation
(“Company”), Civitas Therapeutics, Inc. (“Civitas”) or any Additional Guarantor
which executes and delivers a Security Agreement Supplement in substantially the
form attached hereto as Exhibit B (the Company, Civitas and each such Additional
Guarantor being, collectively, the “Grantors”), to Wilmington Trust, National
Association, as collateral agent (in such capacity, together with any duly
appointed successors and assigns, the “Collateral Agent”) for the benefit of the
Holders.

PRELIMINARY STATEMENTS

(1) Company has agreed to issue to the Holders a certain series of secured
convertible notes in an aggregate original principal amount of $207,001,000 (as
amended, supplemented or otherwise modified from time to time, the “Notes”)
under that certain Indenture, dated as of December 23, 2019 (as it may be
amended, supplemented or otherwise modified from time to time, the “Indenture”),
by and among the Company, the other Grantors and Wilmington Trust, National
Association, as trustee and Collateral Agent, pursuant to those certain Exchange
Agreements dated on or around December 20, 2019, in each case by and among the
Company and the respective investors party thereto (as it may be amended,
supplemented or otherwise modified from time to time, the “Exchange Agreement”);

(2) Company is a member of an affiliated group of companies that includes each
other Grantor;

(3) It is a condition precedent to issuance of the Notes under the Indenture
that the Grantors shall have granted the security interests contemplated by this
Agreement;

(4) Each Grantor will derive substantial direct or indirect benefit from the
transactions contemplated by this Agreement, the Indenture and the other
Transaction Documents;

(5) Certain capitalized terms used but not defined herein shall have the
meanings assigned in the Indenture or Attachment I to this Agreement. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” Further, unless otherwise defined in this Agreement
or in the Indenture, terms defined in Article 8 or 9 of the UCC (as defined
below) are used in this Agreement (whether or not capitalized) as such terms are
defined in such Article 8 or 9. “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that, if perfection
or the effect of perfection or non-perfection or the priority of the security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and in order to induce the
Holders to exchange their existing notes for the Notes from the Company under
the Exchange Agreement, each Grantor hereby agrees with the Collateral Agent for
the benefit of the Secured Parties as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to each type of property described
below, whether now owned or hereafter acquired by such Grantor, wherever
located, and whether now or hereafter existing or arising (collectively, the
“Collateral”):

(a) all equipment in all of its forms, including all machinery, tools and
furniture (excepting all fixtures), and all parts thereof and all accessions
thereto, including computer programs and supporting information that constitute
equipment within the meaning of the UCC (any and all such property being the
“Equipment”);

(b) all inventory in all of its forms, including (i) all raw materials, work in
process, finished goods and materials used or consumed in the manufacture,
production, preparation or shipping thereof, (ii) goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind
(including goods in which such Grantor has an interest or right as consignee)
and (iii) goods that are returned to or repossessed or stopped in transit by
such Grantor, and all accessions thereto and products thereof and documents
therefor, including computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);

(c) (i) all accounts, instruments (including promissory notes), deposit
accounts, chattel paper, general intangibles (including payment intangibles, but
excluding any Intellectual Property) and other obligations of any kind owing to
the Grantors, whether or not arising out of or in connection with the sale or
lease of goods or the rendering of services and whether or not earned by
performance (any and all such instruments, deposit accounts, chattel paper,
general intangibles and other obligations to the extent not referred to in
clause (d) or (f) below, being the “Receivables”), and all supporting
obligations, security agreements, Liens, leases, letter of credit rights and
other contracts owing to the Grantors or supporting the obligations owing to the
Grantors under the Receivables (collectively, the “Related Contracts”), and
(ii) all commercial tort claims now or hereafter described on Schedule XI in
accordance with Section 5(i);

(d) the following (the “Security Collateral”):

(i) all indebtedness from time to time owed to the Grantor and the instruments,
if any, evidencing such indebtedness, and all interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such indebtedness (“Pledged
Debt”);

(ii) all security entitlements carried in, or from time to time credited to, as
applicable, a securities account, all financial assets, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such security entitlements or financial assets and
all warrants, rights or options issued thereon with respect thereto;

 

2



--------------------------------------------------------------------------------

(iii) all certificated securities and any other Capital Stock of any Person
evidenced by a certificate, instrument or other similar document (as defined in
the UCC), in each case owned by any Grantor, and any distribution of property
made on, in respect of or in exchange for the foregoing from time to time,
including all Capital Stock listed on Schedule I (collectively, “Pledged
Certificated Stock”);

(iv) any Capital Stock of any Person that is not Pledged Certificated Stock,
including all right, title and interest of any Grantor as a limited or general
partner in any partnership not constituting Pledged Certificated Stock or as a
member of any limited liability company, all right, title and interest of any
Grantor in, to and under any Organization Document of any partnership or limited
liability company to which it is a party, and any distribution of property made
on, in respect of or in exchange for the foregoing from time to time, including
in each case those interests set forth on Schedule I, to the extent such
interests are not certificated (collectively, “Pledged Uncertificated Stock” and
together with Pledged Certificated Stock, the “Pledged Stock”); and

(v) all other investment property, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto (“Investment Property”);

(e) the following (collectively, the “Account Collateral”):

(i) all deposit accounts maintained by any bank by or for the benefit of such
Grantor, all funds and financial assets from time to time credited thereto
(including all cash equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing such deposit accounts (the “Deposit
Accounts”);

(ii) Restricted Cash Account and all funds and financial assets from time to
time credited thereto (including all cash equivalents), and all certificates and
instruments, if any, from time to time representing or evidencing such
Restricted Cash Account;

(iii) all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Grantor in substitution for or in
addition to any or all of the then existing Account Collateral; and

(iv) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral;

 

3



--------------------------------------------------------------------------------

(f) all documents, all money and all letter-of-credit rights;

(g) the Pledged Intellectual Property, including the registered patents and
patent applications listed on Schedule V hereto, the registered copyrights and
copyright applications listed on Schedule VI hereto, the registered trademarks
and trademark applications listed on Schedule VII, the unregistered Intellectual
Property listed on Schedule VIII hereto and the IP Licenses, including as listed
on Schedule IX hereto;

(h) all books and records and documents (including databases, customer lists,
credit files, computer files, printouts, other computer output materials and
records and other records) of the Grantors pertaining to any of the Grantors’
Collateral;

(i) all other goods and property not otherwise described above (except for any
property specifically excluded from any clause in this section, and any property
specifically excluded from any defined term used in any clause of this section);

(j) all proceeds of and payments under business interruption insurance;

(k) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including proceeds, collateral and supporting
obligations that constitute property of the types described in clauses
(a) through (g) of this Section 1); and

(l) to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash and cash
equivalents.

Notwithstanding any of the other provisions set forth in this Section 1 or in
any Transaction Document, no Excluded Property shall constitute Collateral under
this Agreement. For purposes of this Agreement and the other Transaction
Documents, “Excluded Property” shall mean (1) any property to the extent that
such grant of a security interest (x) is prohibited by any applicable
Requirement of Law, (y) requires a consent not obtained of any Governmental
Authority pursuant to such applicable Requirement of Law or (z) is prohibited
by, or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document, except to the extent that such Requirement of Law
or the term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under the anti-assignment provisions of the UCC or other
applicable law; provided that no property shall be excluded by this subclause
(z) to the extent such exclusion arises from a contract, agreement or document
or any provision thereof that was entered into in contemplation hereof or for
the purpose of circumventing the requirements of the Transaction Documents (it
being understood that Excluded Property shall not include proceeds and
Receivables in respect of the foregoing to the extent such proceeds and
Receivables do not themselves constitute Excluded Property), (2) any lease,
license or other agreement or any property that is subject to a purchase money
Lien or capital lease or similar arrangement (in each case permitted by the
Indenture and for so long as subject to

 

4



--------------------------------------------------------------------------------

such purchase money Lien, capital lease or similar arrangement), in each case to
the extent that a grant of a Lien therein would violate or invalidate such
lease, license or agreement or such purchase money, capital lease or similar
arrangement or create a right of termination in favor of any party thereto
(other than the Company or a Grantor), except to the extent that such lease,
license or other agreement or other document providing for such violation or
invalidation or termination right is ineffective under the anti-assignment
provisions of the UCC or other applicable law (it being understood that Excluded
Property shall not include proceeds and Receivables in respect of the
foregoing), (3) any intent-to-use trademark application filed in the United
States to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity and enforceability of such
intent-to-use trademark application or the trademark that is the subject thereof
under applicable law, (4) [reserved], (5) any Capital Stock of any Foreign
Subsidiary or any Subsidiary of a Foreign Subsidiary, (6) all leasehold
interests in real property, (7) any Excluded Account, (8) the Excluded Chelsea
Equipment, (9) any property or assets (including Intellectual Property)
generated by or in connection with research, development, testing, production,
manufacture, distribution or other projects funded by grants from the Bill &
Melinda Gates Foundation or other governmental or charitable organization, and
(10) any Intellectual Property (other than the Pledged Intellectual Property,
the Secured Products, the ARCUS Technology, the unregistered Intellectual
Property listed on Schedule VIII hereto and the IP Licenses, including those
listed on Part I of Schedule IX hereto) that is not related to, or used in
connection with, the Pledged Intellectual Property, the Secured Products, the
ARCUS Technology and the unregistered Intellectual Property listed on Schedule
VIII hereto and the IP Licenses, including those listed on Part I of Schedule IX
hereto; provided, that, notwithstanding the foregoing or anything else in the
Transaction Documents to the contrary, Excluded Property shall not include the
Pledged Intellectual Property, the Secured Products, the ARCUS Technology and
the unregistered Intellectual Property listed on Schedule VIII hereto and the IP
Licenses, including those listed on Part I of Schedule IX hereto, other than to
the extent such property is excluded pursuant to clause (1) and (3) of the
definition of Excluded Property.

Notwithstanding anything herein or in any other Transaction Document, the
Grantors shall not be required to perfect the Collateral Agent’s security
interest in (i) motor vehicles and other assets subject to certificates of title
to the extent a Lien thereon cannot be perfected by the filing of a UCC
financing statement, (ii) Letter-of-Credit Rights, (iii) Deposit Accounts or
securities accounts maintained with any securities intermediary, other than the
Restricted Cash Account as set forth herein and in the Indenture, (iv) any
Collateral located outside of the United States to the extent that perfection
would require actions to be taken under any foreign law, (v) the Capital Stock
of MS Research & Development Corporation solely to the extent such Person does
not own any material assets or property, and (vi) other than with respect to the
Material Collateral, any property as to which the cost of obtaining a security
interest or perfection thereof would be excessive in relation to the value of
the security to be afforded to the Holders thereby.

Section 2. Security for Note Obligations. This Agreement secures, in the case of
each Grantor, the payment of all Note Obligations of such Grantor or Subsidiary
of the Company owing to the Secured Parties. Without limiting the generality of
the foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Note Obligations and would be owed by such
Grantor or Subsidiary of the Company, as applicable, to any Secured Party but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving any of the
Company, the Grantors and other Subsidiaries of the Company.

 

5



--------------------------------------------------------------------------------

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to perform all of its duties
and obligations thereunder to the extent set forth therein to the same extent as
if this Agreement had not been executed, (b) the exercise by the Collateral
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Transaction Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 4. Delivery and Control of Certain Instruments, Deposit Accounts and
Security Collateral. (a) All certificates or instruments, if any, representing
or evidencing Pledged Debt or Security Collateral in an amount in excess of
$2,000,000 shall be promptly delivered to and held by or on behalf of the
Collateral Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, except to the extent that such transfer or assignment is
prohibited by applicable law.

(b) Notwithstanding anything in this Agreement or any other Transaction
Document, no Grantor will be required to enter into a control agreement with the
Collateral Agent in respect of any Deposit Account or Securities Account held by
a securities intermediary.

Section 5. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) Such Grantor’s exact legal name, chief executive office, organizational
identification number, type of organization, jurisdiction of organization and
Federal Employer Identification Number as of the date hereof is set forth in
Schedule III hereto. Within the five years preceding the date hereof, such
Grantor has not changed its legal name, chief executive office, type of
organization, jurisdiction of organization or Federal Employer Identification
Number from those set forth in Schedule III hereto except as set forth in
Schedule III hereto. Each of the trade names owned and used by any Grantor in
the operation of its business (e.g. billing, advertising, etc.) are set forth in
Schedule III hereto.

(b) Since the date twelve months prior to the date hereof, no Grantor has
entered into any mergers or acquisitions.

(c) The books and records of the Grantors pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated on
Schedule III hereto.

 

6



--------------------------------------------------------------------------------

(d) Such Grantor is the legal and beneficial owner of the Collateral and has
rights in, the power to transfer, or a valid right to use, the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of any Lien, claim, option or right of others, except for the security
interest created under this Agreement or Liens permitted under the Indenture,
and has full power and authority to grant to the Collateral Agent the security
interest in such Collateral granted hereunder pursuant to the terms hereof. No
effective financing statement or other instrument similar in effect covering all
or any part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, except such as may exist
on the date of this Agreement, have been filed in favor of the Collateral Agent
relating to the Transaction Documents or are otherwise permitted under the
Notes.

(e) This Agreement creates in favor of the Collateral Agent, for the benefit of
the Secured Parties, a valid security interest in the Collateral granted by such
Grantor under this Agreement, securing the payment of the Note Obligations. Upon
the filing of (i) financing statements naming such Grantor as debtor and the
Collateral Agent as secured party and providing a description of the Collateral
with respect to which such Grantor has purported to grant a security interest
hereunder in the appropriate offices against such Grantor in the locations
listed on Schedule IV, (ii) in the case of the Pledged Intellectual Property
that constitutes Collateral, the filing of financing statements under the UCC in
the locations listed on Schedule IV and the recording of an Intellectual
Property Security Agreement substantially in the form attached hereto as Exhibit
A with the U.S. Patent and Trademark Office or the U.S. Copyright Office, as
applicable, and (iii) in the case of all Pledged Certificated Stock, Pledged
Debt and Investment Property, the delivery thereof to the Collateral Agent of
such Pledged Certificated Stock, Pledged Debt and Investment Property consisting
of instruments and certificates, in each case properly endorsed for transfer to
Collateral Agent or in blank, then the Collateral Agent will have a fully
perfected and first priority security interest, subject only to Liens permitted
under the Indenture, in that Collateral of the Grantor in which a security
interest may be perfected by the actions set forth above in this clause (e), as
applicable.

(f) All of such Grantor’s locations where Equipment and Inventory having a value
in excess of $3,000,000 is located as of the date hereof are specified in
Schedule X hereto (other than Collateral in transit in the ordinary course of
business, temporarily in use or on display at any trade show, conference or
similar event in the ordinary course of business, de minimis Equipment and
Inventory maintained with customers (or otherwise on the premises of customers)
and consignees on a temporary basis in the ordinary course of business or in the
possession of employees in the ordinary course of business). Such Grantor has
exclusive possession and control of its Inventory, other than Inventory stored
at any leased premises or third party warehouse set forth on Schedule X hereto.

(g) None of the Receivables is evidenced by a promissory note or other
instrument in excess of $3,000,000 that has not been delivered to the Collateral
Agent. All such Receivables evidenced by a promissory note or other instrument
in excess of $3,000,000 are listed on Schedule II hereto.

(h) Any (i) Security Collateral evidenced by a certificate or instrument with a
fair market value in excess of $2,000,000 and (ii) Pledged Debt evidenced by a
promissory note with a value in excess of $2,000,000, have been delivered to the
Collateral Agent. All Security Collateral evidenced by a certificate or
instrument with a fair market value in excess of $2,000,000

 

7



--------------------------------------------------------------------------------

and all Pledged Debt evidenced by a promissory note with a value in excess of
$2,000,000 are listed on Schedule I hereto. The Pledged Stock pledged by such
Grantor hereunder (i) is listed on Schedule I and constitutes that percentage of
the issued and outstanding equity of all classes of each issuer thereof as set
forth on Schedule I, (ii) has been duly authorized, validly issued and is fully
paid and non-assessable (other than Pledged Stock in limited liability companies
and partnerships), (iii) constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms and
(iv) in the form of Pledged Certificated Stock has been delivered to the
Collateral Agent properly endorsed for transfer to Collateral Agent or in blank.

(i) Such Grantor is not a beneficiary or assignee under any letter of credit
with a stated amount in excess of $2,000,000 and issued by a United States
financial institution as of the date hereof, other than the letters of credit
described in Schedule XI hereto. Such Grantor has no commercial tort claims that
have been filed with any court in excess of $2,000,000, other than the
commercial tort claims listed on Schedule XI.

(j) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for (i) the grant by such Grantor
of the security interest granted hereunder or for the execution, delivery or
performance of this Agreement by such Grantor, (ii) the perfection or
maintenance of the security interest created hereunder to the extent the Company
is required under this Agreement to perfect the security interest in any
Collateral, and (iii) the exercise by the Collateral Agent of any rights or
remedies in respect of any Collateral pursuant to this Agreement, in each case
except for (x) the filings contemplated by Section 5(e) and (y) as may be
required in connection with the disposition of any portion of the Security
Collateral by laws affecting the offering and sale of securities generally.

(k) Schedule VI sets forth a true and complete list of the owned registered
copyrights and copyright applications relating to the Pledged Intellectual
Property, Schedule VII sets forth a true and complete list of the owned
registered trademarks and trademark applications related to the Pledged
Intellectual Property, and Schedule V sets forth a true and complete list of the
owned registered patents and patent applications relating to the Pledged
Intellectual Property, and including for each of the foregoing items (1) the
owner, (2) the title, (3) the jurisdiction in which such item has been
registered or otherwise arises or in which an application for registration has
been filed, and (4) as applicable, the registration or application number and
registration or application date.

(l) The consummation of the transactions contemplated by any Transaction
Document shall not result in any material breach or default of any IP License or
limit or impair in any material respect the ownership, use (other than
restrictions on use permitted under the Indenture and any other Transaction
Document), validity or enforceability of, or any rights of such Grantor in, any
Pledged Intellectual Property.

 

8



--------------------------------------------------------------------------------

Section 6. Further Assurances. (a) Each Grantor agrees that from time to time,
in accordance with the terms of this Agreement, at the expense of such Grantor
and at the reasonable request of the Collateral Agent, such Grantor will
promptly execute and deliver, or otherwise authenticate, all further instruments
and documents, and take all further action that may be reasonably necessary or
desirable, or that the Collateral Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Grantor hereunder or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral of
such Grantor. Without limiting the generality of the foregoing, each Grantor
will: (i) file such financing or continuation statements, or amendments thereto,
and such other instruments or notices, as may be reasonably necessary or
desirable, or as the Collateral Agent may reasonably request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; and (ii) deliver to the Collateral Agent evidence that
all other reasonably necessary or desirable actions, or actions that the
Collateral Agent may reasonably request, in each case in accordance with the
terms of this Agreement in order to perfect and protect the security interest
granted or purported to be granted by such Grantor under this Agreement has been
taken.

(b) Notwithstanding the grants of authority to the Collateral Agent herein, each
Grantor hereby authorizes the Collateral Agent to file one or more financing or
continuation statements, and amendments thereto in the applicable UCC filing
office, and such financing statements, continuation statements and amendments
may describe the Collateral covered thereby as “all assets of the debtor” or
words of similar import. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law. Each
Grantor ratifies its authorization for the Collateral Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof. Notwithstanding anything to the contrary contained herein or in any
other Transaction Document, the Collateral Agent shall not have any
responsibility for the preparing, recording, filing, rerecording, or refiling of
any financing statements (amendments or continuations) or other instruments in
any public office.

(c) Each Grantor will furnish to the Collateral Agent on an annual basis not
more than 30 days following the end of the Company’s fiscal year, supplements to
Schedules I - IV, VIII and X - XI hereto which identify and describe, as of end
of the Company’s most recently ended fiscal year, any new Collateral acquired by
such Grantor since the supplements most recently delivered pursuant to this
Section 6(c) (unless such new Collateral is disposed by the Grantor in
accordance with the terms of the Indenture), and such other information in
connection with such new Collateral listed on such supplements as the Collateral
Agent or any Holder may reasonably request, all in reasonable detail.

Section 7. As to Equipment and Inventory. (a) Each Grantor will keep its
Equipment having a value in excess of $3,000,000 and Inventory having a value in
excess of $3,000,000 (other than Inventory sold in the ordinary course of
business) at the locations therefor specified in Schedule X, or, upon 30 days’
prior written notice to the Collateral Agent (or such lesser time as may be
agreed by the Collateral Agent), at such other places designated by such Grantor
in such notice. Schedule X sets forth whether each such location is owned,
leased or operated by third parties, and, if leased or operated by third
parties, their names and addresses.

 

9



--------------------------------------------------------------------------------

(b) Each Grantor will pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, its Equipment and
Inventory, except to the extent payment thereof (i) would not reasonably be
expected to have a Material Adverse Effect or (ii) is being contested in good
faith by appropriate proceedings and as to which appropriate reserve or other
appropriate provision, as shall be required in conformity with GAAP shall have
been made. In producing its Inventory, each Grantor will comply with all
requirements of applicable law, except where the failure to so comply will not
have a Material Adverse Effect.

Section 8. Pledged Intellectual Property.

(a) As of the Closing Date, each Grantor shall execute and deliver to Collateral
Agent the short-form intellectual property security agreements in the form set
forth on Exhibit A and suitable for filing in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, which
shall include all of the Pledged Intellectual Property in existence on the
Closing Date to the extent such Pledged Intellectual Property does not
constitute Excluded Property. The applicable Grantor shall promptly file such
short-form intellectual property security agreements in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable.
Within 30 days after each December 31 and June 30 following the Closing Date,
each Grantor shall notify the Collateral Agent of any additional Pledged
Intellectual Property owned by any Grantor during the most recently ended
six-month period ended December 31 or June 30 and continuing in such Grantor’s
possession as of the date of such notification and with respect to such
additional registered Pledged Intellectual Property that would represent a
change to Schedules V – VII, shall also provide the Collateral Agent with the
Intellectual Property Security Agreement in respect of such additional Pledged
Intellectual Property, to the extent such additional Pledged Intellectual
Property does not constitute Excluded Property, substantially in the form
attached hereto as Exhibit A, which such Grantor shall promptly file in the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable.

(b) Such Grantor shall (and shall cause all its licensees to) (1) continue to
use each trademark included in the Pledged Intellectual Property in order to
maintain such trademark in full force and effect with respect to each class of
goods for which such trademark is currently used, free from any claim of
abandonment for non-use other than in the ordinary course of business,
(2) maintain at least the same standards of quality of products and services
offered under such trademark as are currently maintained, (3) use such trademark
with the appropriate notice of registration and all other notices and legends
required by applicable requirements of law, (4) not adopt or use any other
trademark that is confusingly similar or a colorable imitation of such trademark
unless the Collateral Agent shall obtain a perfected security interest in such
other trademark pursuant to this Agreement, in each case with respect to
trademarks that are material, individually or in the aggregate, to the business
of such Grantor.

(c) Such Grantor shall take all actions that are necessary or reasonably
requested by Collateral Agent to maintain and pursue each application (and to
obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Pledged Intellectual Property
except in respect of Pledged Intellectual Property that is not, individually or
in the aggregate, material to the business of such Grantor.

 

10



--------------------------------------------------------------------------------

(d) In the event that any Pledged Intellectual Property owned or exclusively
licensed by such Grantor and that is, individually or in the aggregate, material
to the business of such Grantor is or has been infringed, misappropriated,
violated, diluted or otherwise impaired by a third party, such Grantor shall
take such action that it determines in good faith are reasonably appropriate
under the circumstances in response thereto.

(e) Notwithstanding anything else in the Transaction Documents to the contrary,
the Grantors shall not be required to complete the information in Schedule IX
hereto on the Closing Date so long as the Grantors deliver to the Collateral
Agent, no later than January 24, 2020, a Security Agreement Supplement in the
form of Exhibit B hereto, containing (i) under Part I thereto, a complete list
of the material IP Licenses granted to any Grantor, (ii) under Part II thereto,
a description of the categories of IP Licenses (that are not material IP
Licenses listed under Part I thereto) granted to any Grantor, and (iii) a
complete list of material IP Licenses granted by the Grantor in respect of
Pledged Intellectual Property listed on Schedules V - VII and a description of
the categories of IP Licenses (that are not material IP Licenses) granted by any
Grantor, which Security Agreement Supplement shall be deemed to update Schedules
V, VI, VII and IX.

Section 9. Delivery of Security Collateral. Such Grantor shall deliver to
Collateral Agent, in suitable form for transfer, (A) all Pledged Certificated
Stock, (B) all Pledged Debt evidenced by a promissory note with a value in
excess of $2,000,000 and (C) all certificates and instruments evidencing
Investment Property.

Section 10. Post-Closing Matters. Each Grantor shall satisfy the requirements
set forth on Schedule XII on or before the respective date specified for each
such requirement.

Section 11. Insurance. Each Grantor will, at its own expense, maintain insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Company or each Grantor operates. Each such policy of insurance shall
(i) in the case of each liability policy, name Collateral Agent on behalf of the
Secured Parties as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy contain a loss payable
clause or endorsement that names Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and, to the extent available, provide for
at least thirty (30) days’ prior written notice to Collateral Agent of any
modification or cancellation of such policy. A true and complete listing of such
insurance, including issuers, coverages and deductibles, shall be provided to
Collateral Agent at least once during each calendar year and, in any event,
promptly following Collateral Agent’s or any Holder’s request.

Section 12. Post-Closing Changes; Collections on Receivables. (a) If any Grantor
changes its name, type of organization, chief executive office, organizational
identification number, Federal employer identification number or jurisdiction of
organization from those set forth in Schedule III, it will give prior written
notice to the Collateral Agent 15 days prior to such change and will promptly
thereafter take all action reasonably necessary to maintain the perfection of
the Collateral Agent’s security interest hereunder and any other reasonably
necessary or desirable actions requested by the Collateral Agent for the purpose
of perfecting or protecting the security interest granted by this Agreement in
accordance with the terms of this Agreement. Each Grantor will hold and preserve
its records relating to the Collateral, including the Related

 

11



--------------------------------------------------------------------------------

Contracts, and will permit representatives of the Collateral Agent at any time
during normal business hours to inspect and make abstracts from such records and
other documents no more than once in any period of twelve (12) consecutive
months (or on an unlimited basis during an Event of Default); provided that in
no event shall the Company or any of its Subsidiaries be required to provide any
such information which (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Collateral Agent or any Holder (or their respective representatives or
contractors) is prohibited by Applicable Law or contractual confidentiality
obligation owed to a third party (solely to the extent such contractual
confidentiality obligation was not entered into in contemplation here or as a
means of circumventing the requirements of the Transaction Documents) or
(iii) in the reasonable determination of the Company, is subject to attorney
client or similar privilege or constitutes attorney work-product.

(b) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent may (but shall not be obligated to) from time to time, in
Collateral Agent’s name or in the name of a nominee of Collateral Agent, verify
the validity, amount or any other matter relating to any Receivables or other
Collateral, by mail, telephone, facsimile transmission or otherwise (provided
any visits shall be done during normal business hours and at times to be
mutually agreed). Except as otherwise provided in this subsection (b), each
Grantor, at its own expense and in the ordinary course of business undertaken in
a commercially reasonable manner and consistent with applicable law, will
continue to collect, adjust, settle, compromise the amount or payment of, all
amounts due or to become due such Grantor under the Receivables. In connection
with such collections, adjustments, settlements, compromises and other exercises
of rights, such Grantor may take such action as such Grantor may deem necessary
or advisable; provided that the Collateral Agent shall have the right at any
time upon the occurrence and during the continuance of an Event of Default and
upon written notice to such Grantor of its intention to do so, to notify the
obligors under any Receivables of the assignment of such Receivables to the
Collateral Agent and to direct such obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Collateral Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Receivables, to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done, and to otherwise exercise all rights with respect to such
Receivables, including those set forth in Section 9-607 of the UCC. After
receipt by any Grantor of the notice from the Collateral Agent referred to in
the proviso to the preceding sentence, (i) all amounts and proceeds (including
instruments) received by such Grantor in respect of the Receivables of such
Grantor shall be received in trust for the benefit of the Secured Parties, shall
be segregated from other funds of such Grantor and shall be forthwith paid over
to the Collateral Agent in the same form as so received (with any necessary
indorsement) to be applied in accordance with Section 20(b) or to prepay the
Notes, and (ii) such Grantor will not adjust, settle or compromise the amount or
payment of any Receivable, release wholly or partly any Obligor thereof or allow
any credit or discount thereon other than credits or discounts given in the
ordinary course of business.

 

12



--------------------------------------------------------------------------------

(c) No Grantor will authorize the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral owned by it, except for
financing statements (i) naming the Collateral Agent on behalf of the Secured
Parties as the secured party, and (ii) in respect to other Liens permitted by
the Indenture. Each Grantor acknowledges that it is not authorized to file any
amendment or termination statement with respect to any financing statement
naming the Collateral Agent as secured party without the prior written consent
of the Collateral Agent, subject to such Grantor’s rights under the UCC.

Section 13. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the other Transaction Documents.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Transaction Documents; provided that any and all
dividends, interest and other distributions paid or payable in the form of
instruments in respect of, or in exchange for, any Security Collateral, shall be
promptly delivered to the Collateral Agent to hold as Security Collateral (to
the extent it is not Excluded Property) and shall, if received by such Grantor,
be received in trust for the benefit of the Secured Parties, be segregated from
the other property or funds of such Grantor and be promptly delivered to the
Collateral Agent as Security Collateral in the same form as so received (with
any necessary indorsement).

(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request in writing for the purpose of enabling such
Grantor to exercise the voting and other rights that it is entitled to exercise
pursuant to paragraph (i) above and to receive the dividends or interest
payments that it is authorized to receive and retain pursuant to paragraph
(ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (A) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 13(a)(i) shall, upon notice (which may be
concurrent notice) to such Grantor by the Collateral Agent, cease and (B) to
receive the dividends, interest and other distributions that it would otherwise
be authorized to receive and retain pursuant to Section 13(a)(ii) shall
automatically cease, and, in each case, the Collateral Agent (personally or
through an agent) shall thereupon be solely authorized and empowered (but not
obligated) to (1) transfer and register in the Collateral Agent’s name, or in
the name of the Collateral Agent’s nominee, the whole or any part of the
Security Collateral, it being acknowledged by each Grantor (in its capacity as a
Grantor and, if such Grantor is an issuer, in its capacity as an issuer) that
such transfer and registration may be effected by the Collateral Agent by the
delivery of a registration page to the applicable issuer, reflecting the
Collateral Agent or its designee as the holder of such Security Collateral, or
otherwise by the Collateral Agent through its irrevocable appointment as
attorney-in-fact pursuant to the terms hereof, (2) exchange certificates or
instruments evidencing or representing Security Collateral for certificates or
instruments of smaller or larger denominations, (3) exercise the voting

 

13



--------------------------------------------------------------------------------

and all other rights in respect of the Security Collateral as a holder with
respect thereto with or without actually becoming the holder thereof (including,
without limitation, all economic rights, all control rights, authority and
powers, and all status rights of such Grantor as a member, shareholder, or other
owner of any Issuer) with full power of substitution to do so, (4) collect and
receive all dividends and other payments and distributions made thereon,
(5) notify the parties obligated on any of the Security Collateral to make
payment to the Collateral Agent of any amounts due or to become due thereunder,
(6) endorse instruments in the name of such Grantor to allow collection of any
of the Security Collateral, (7) enforce collection of any of the Security
Collateral by suit or otherwise, and surrender, release, or exchange all or any
part thereof, or compromise or renew for any period (whether or not longer than
the original period) any liabilities of any nature of any Person with respect
thereto, (8) consummate any sales of Security Collateral or exercise other
rights as set forth herein, (9) otherwise act with respect to the Security
Collateral as though the Collateral Agent was the outright owner thereof, and/or
(10) exercise any other rights or remedies the Collateral Agent may have under
the UCC or other applicable law.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 13(b) shall
be received in trust for the benefit of the Secured Parties, shall be segregated
from other funds of such Grantor and shall be promptly paid over to the
Collateral Agent as Security Collateral in the same form as so received (with
any necessary indorsement).

(iii) In order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (A) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments in favor of the Collateral Agent as the
Collateral Agent may from time to time reasonably request and (B) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney and
proxy set forth in Section 16.

Section 14. As to Letter-of-Credit Rights and Commercial Tort Claims. (a) Upon
the occurrence and during the continuance of an Event of Default, each Grantor
will, promptly upon request by the Collateral Agent, (i) notify (and such
Grantor hereby authorizes the Collateral Agent to notify) the issuer and each
nominated person with respect to each of the Related Contracts consisting of
letters of credit that the proceeds thereof have been assigned to the Collateral
Agent hereunder and any payments due or to become due in respect thereof are to
be made directly to the Collateral Agent or its designee and (ii) arrange for
the Collateral Agent to become the transferee beneficiary of letters of credit.

(b) In the event that any Grantor hereafter acquires or has a commercial tort
claim that has been filed with any court in excess of $2,000,000, it shall
update Schedule XI to identify such new commercial tort claim and deliver it to
the Collateral Agent in accordance with Section 6(c).

 

14



--------------------------------------------------------------------------------

Section 15. Transfers and Other Liens. Each Grantor agrees that it will not
(i) sell, assign or otherwise dispose of, or grant any option with respect to,
any of the Collateral, other than sales, assignments and other dispositions of
Collateral, and options relating to Collateral, permitted under the terms of the
Indenture or (ii) create or suffer to exist any Lien upon or with respect to any
of the Collateral of such Grantor except for the pledge, assignment and security
interest created under this Agreement and Liens not prohibited under the terms
of the Indenture.

Section 16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, in the Collateral Agent’s discretion,
to take any action and to execute any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including:

(a) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral;

(d) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including
actions to pay or discharge taxes or Liens (other than Permitted Liens) levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Collateral Agent in its sole discretion, any such payments made by Collateral
Agent to become obligations of such Grantor to Collateral Agent, due and payable
immediately without demand;

(e) (i) to generally to sell, transfer, lease, license, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though Collateral Agent were the absolute owner thereof for
all purposes, and (ii) to do, at Collateral Agent’s option and such Grantor’s
expense, at any time or from time to time, all acts and things that Collateral
Agent deems reasonably necessary to protect, preserve or realize upon the
Collateral and Collateral Agent’s security interest therein in order to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do;

(f) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any person obligated to the Company or such other
Grantor in respect of any Account of the Company or such other Grantor;

(g) in the case of any Pledged Intellectual Property owned by or licensed to
such Grantor, execute, deliver and have recorded any document that Collateral
Agent may request to evidence, effect, publicize or record Collateral Agent’s
security interest in such Pledged Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;

 

15



--------------------------------------------------------------------------------

(h) assign any Pledge Intellectual Property owned by such Grantor or any IP
Licenses of such Grantor throughout the world on such terms and conditions and
in such manner as Collateral Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment; and

(i) to enter upon the premises of a Grantor or any location where any Collateral
is located or kept (in the case of leased premises, only to the extent permitted
by the contract, agreement or lease in respect of such premises), in each case
without obtaining a final judgment or giving notice to such Grantor and without
obligation to pay rent to such Grantor, to remove Collateral therefrom to the
premises of the Collateral Agent or any representative of the Collateral Agent
in order to effectively collect or liquidate the Collateral;

provided that the Collateral Agent shall have and may exercise rights under any
of the foregoing clauses (a) through (g) or otherwise under the power of
attorney granted under this Section 16 only upon the occurrence and during the
continuance of any Event of Default and such power of attorney shall terminate
upon the termination of this Agreement, or with respect to any Grantor, upon the
release of such Grantor in accordance with the terms of the Indenture.

Section 17. Proxy.

(a) EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS COLLATERAL AGENT AS
ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH GRANTOR WITH RESPECT TO THE PLEDGED
STOCK WITH THE RIGHT TO, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, TAKE ANY OF THE FOLLOWING ACTIONS: (I) TRANSFER AND REGISTER
IN ITS NAME OR IN THE NAME OF ITS NOMINEE THE WHOLE OR ANY PART OF THE PLEDGED
STOCK, (II) VOTE THE PLEDGED STOCK, WITH FULL POWER OF SUBSTITUTION TO DO SO,
(III) RECEIVE AND COLLECT ANY DIVIDEND OR OTHER PAYMENT OR DISTRIBUTION IN
RESPECT OF OR IN EXCHANGE FOR THE SECURITY COLLATERAL OR ANY PORTION THEREOF, TO
GIVE FULL DISCHARGE FOR THE SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE TO
GRANTOR FOR SAME, (IV) EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND
REMEDIES TO WHICH A HOLDER OF THE PLEDGED STOCK WOULD BE ENTITLED (INCLUDING,
WITH RESPECT TO THE PLEDGED STOCK, GIVING OR WITHHOLDING WRITTEN CONSENTS OF
MEMBERS, CALLING SPECIAL MEETINGS OF MEMBERS AND VOTING AT SUCH MEETINGS), AND
(V) TAKE ANY ACTION AND TO EXECUTE ANY INSTRUMENT WHICH COLLATERAL AGENT MAY
DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT. THE
APPOINTMENT OF COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN
INTEREST AND SHALL BE VALID AND IRREVOCABLE UNTIL THE NOTE OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL IN CASH IN ACCORDANCE WITH THE PROVISIONS OF THE
INDENTURE AND THE OTHER

 

16



--------------------------------------------------------------------------------

TRANSACTION DOCUMENTS; IT BEING UNDERSTOOD THAT SUCH NOTE OBLIGATIONS WILL
CONTINUE TO BE EFFECTIVE OR AUTOMATICALLY REINSTATED, AS THE CASE MAY BE, IF AT
ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE NOTE OBLIGATIONS IS
RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY THE COLLATERAL AGENT, OR
ANY SECURED PARTY FOR ANY REASON, INCLUDING AS A PREFERENCE, FRAUDULENT
CONVEYANCE, OR OTHERWISE UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW, ALL
AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT IN
THE EVENT PAYMENT OF ALL OR ANY PART OF THE NOTE OBLIGATIONS IS RESCINDED OR
MUST BE RESTORED OR RETURNED, ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED BY THE COLLATERAL AGENT IN DEFENDING AND ENFORCING SUCH REINSTATEMENT
SHALL BE DEEMED TO BE INCLUDED AS A PART OF THE NOTE OBLIGATIONS). SUCH
APPOINTMENT OF COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL BE VALID AND
IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY
SET FORTH IN THE ORGANIZATIONAL DOCUMENTS OF ANY GRANTOR OR ANY ISSUER. In order
to further affect the foregoing transfer of rights in favor of Collateral Agent,
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, to present to any Grantor or any issuer an
irrevocable proxy and/or registration page.

(b) All prior proxies given by any Grantor with respect to any of the Security
Collateral (other than to Collateral Agent), are hereby revoked, and no
subsequent proxies (other than to Collateral Agent) will be given with respect
to any of the Security Collateral, unless the Collateral Agent otherwise
subsequently agrees in writing. The Collateral Agent, as proxy, will be
empowered and may exercise the irrevocable proxy to vote the Security Collateral
at any and all times after the occurrence and during the continuance of an Event
of Default, including, but not limited to, at any meeting of shareholders,
partners, or members, as the case may be, however called, and at any adjournment
thereof, or in any action by written consent, and may waive any notice otherwise
required in connection therewith. To the fullest extent permitted by applicable
law, the Collateral Agent shall have no agency, fiduciary, or other implied
duties to any Grantor, any Guarantor, or any other Person when acting in its
capacity as such proxy or attorney-in-fact. Each Grantor hereby waives and
releases to the fullest extent permitted by applicable law any claims that it
may otherwise have against the Collateral Agent with respect to any breach or
alleged breach of any such agency, fiduciary, or other duty.

Section 18. Collateral Agent May Perform. Upon the occurrence and during the
continuance of any Event of Default, if any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, but without any obligation
to do so, upon notice to the Company of at least five Business Days in advance
and if the Company fails to cure within such period, itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by such Grantor under
Section 21.

 

17



--------------------------------------------------------------------------------

Section 19. The Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property.

Section 20. Remedies. If any Event of Default shall have occurred and be
continuing and such Event of Default has resulted in the acceleration of the
Note Obligations in accordance with Section 6.02 of the Indenture, which
acceleration has not been rescinded or otherwise terminated:

(a) The Collateral Agent may (but shall not be obligated to) exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein
or otherwise available to it, all the rights and remedies of a secured party
upon default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may: (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, make available all or part of the Collateral to the Collateral Agent
at a place and time to be designated by the Collateral Agent that is reasonably
convenient to both parties; (ii) subject to applicable law, without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at public or private sale, at any of the Collateral Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Collateral Agent may deem commercially reasonable; (iii) occupy, on
a non-exclusive basis, any premises owned or leased by any of the Grantors where
the Collateral or any part thereof is assembled or located for a reasonable
period in order to effectuate its rights and remedies hereunder or under law,
without obligation to such Grantor in respect of such occupation (in the case of
leased premises, only to the extent permitted by the contract, agreement or
lease in respect of such premises); and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including any and all rights of such
Grantor to (A) demand or otherwise require payment of any amount under, or
performance of any provision of, the Receivables and the other Collateral,
(B) withdraw, or cause or direct the withdrawal, of all funds with respect to
the Account Collateral, and (C) exercise all other rights and remedies with
respect to the Receivables and the other Collateral, including those set forth
in Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale, or of the time after which any private sale
is to be made shall constitute reasonable notification. The Collateral Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that (A) the internet shall constitute a
“place” for purposes of Section 9-610(b) of the UCC to the extent permitted
under applicable Requirements of Law and (B) to the extent notification of sale
shall be required by law, notification by mail of the URL where a sale will
occur and the time when a sale will commence at least ten (10) days prior to the
sale shall constitute a reasonable notification for purposes of Section 9-611(b)
of the UCC.

 

18



--------------------------------------------------------------------------------

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter shall be applied in
whole or in part by the Collateral Agent for the benefit of the Secured Parties
against, all or any part of the Note Obligations.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).

(d) In each case under this Agreement in which the Collateral Agent takes any
action with respect to the Collateral, including proceeds, the Collateral Agent
shall provide to the Company such records and information regarding the
possession, control, sale and any receipt of amounts with respect to such
Collateral as may be reasonably requested in writing by the Company as a basis
for the preparation of the company’s financial statements in accordance with
GAAP.

For the purpose of enabling Collateral Agent to exercise rights and remedies
under this Section 20 (including in order to take possession of, collect,
receive, assemble, process, appropriate, remove, realize upon, sell, assign,
convey, transfer or grant options to purchase any Collateral) after the
occurrence and during the continuance of an Event of Default, each Grantor
hereby grants to Collateral Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Pledged Intellectual Property now
owned or hereafter acquired by such Grantor and access to all media in which any
of the licensed items may be recorded or stored and to all software and programs
used for the compilation or printout thereof and (ii) an irrevocable license
(without payment of rent or other compensation to such Grantor) to use, operate
and occupy all real property owned, operated, leased, subleased or otherwise
occupied by such Grantor.

Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Security Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Collateral Agent
shall be under no obligation to delay a sale of any Security Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

 

19



--------------------------------------------------------------------------------

Each Grantor agrees to use its reasonable best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of any
portion of the Security Collateral pursuant to this Section 20 valid and binding
and in compliance with all applicable requirements of law. Each Grantor further
agrees that a breach of any covenant contained herein will cause irreparable
injury to Collateral Agent and other Secured Parties, that Collateral Agent and
the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Grantor, and such Grantor hereby
waives and agrees not to assert any defense against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred under the Indenture. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Security Collateral by Collateral Agent.

Section 21. Indemnity and Expenses. (a) Each Grantor agrees to indemnify each
Secured Party and each of its Affiliates and their respective officers, agents,
directors and employees (each, an “Indemnified Party”) for, and hold it harmless
against, any loss, liability, claim, damage or express incurred without gross
negligence or willful misconduct on the part of such Indemnified Party (as
determined by the final order of a court of competent jurisdiction).

(b) Each Grantor will pay or reimburse the Collateral Agent upon its request for
all reasonable expenses, disbursements and advances incurred or made by the
Collateral Agent in connection with (i) the custody, preservation, use or
operation of, or the sale of, collection from or other realization upon, any of
the Collateral of such Grantor, (ii) the exercise or enforcement of any of the
rights of the Collateral Agent or the other Secured Parties hereunder or
(iii) the failure by such Grantor to perform or observe any of the provisions
hereof (including the reasonable compensation and the expenses and disbursements
of its counsel and of all Persons not regularly in its employ) except any such
expense, disbursement or advance as shall be determined to have been caused by
its own negligence or willful misconduct as determined by a final order of a
court of competent jurisdiction.

(c) The undertakings in this Section 21 shall survive termination of this
Agreement, the payment of all Note Obligations and the resignation of the
Collateral Agent.

Section 22. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Collateral Agent and, with respect to any
amendment, the Company on behalf of the Grantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Collateral Agent or any
other Secured Party to exercise, and no delay in exercising any right hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

20



--------------------------------------------------------------------------------

(b) Each Subsidiary of the Company that is required to grant security to the
Collateral Agent pursuant to the terms of the Indenture shall become a Grantor
for all purposes of this Agreement upon the execution and delivery by such
person of a security agreement supplement in substantially the form of Exhibit B
hereto (each a “Security Agreement Supplement”). Such person shall be referred
to as an “Additional Grantor” and each reference in this Agreement and the other
Transaction Documents to “Grantor” shall also mean and be a reference to such
Additional Grantor, each reference in this Agreement and the other Transaction
Documents to the “Collateral” shall also mean and be a reference to the
Collateral granted by such Additional Grantor and each reference in this
Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.

(c) To the extent any Pledged Stock or Pledged Debt has not been delivered as of
the Closing Date, such Grantor shall deliver a pledge amendment duly executed by
the Grantor in substantially the form of Exhibit C. Such Grantor authorizes
Agent to attach each Pledge Amendment to this Agreement.

Section 23. Confidentiality; Notices; References. (a) Each of the Collateral
Agent and the Secured Parties agree to maintain the confidentiality of the
Information (as defined below) except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, and funding sources on a “need to
know” basis (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and shall agree to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by Applicable Law or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Transaction
Document or the enforcement of rights hereunder or thereunder, (f) subject to a
written agreement containing provisions substantially the same as those of this
Section 23, to any permitted assignee of, or any permitted prospective assignee
of, any of its rights or obligations under this Agreement, (g) with the prior
written consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 23 or
(ii) becomes available to the Collateral Agent or any Holder on a
non-confidential basis from a source other than the Company (who in the
reasonable belief of the Collateral Agent or any Holder is not known to be
subject to an agreement regarding confidentiality of such Information. For the
avoidance of doubt, the obligations of any Secured Party under this
Section 23(a) shall not be abrogated by such Secured Party’s assignment of its
Notes under the terms of the Notes. For the purposes of this Section 23,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Collateral Agent or any Holder on a non-confidential basis prior to
disclosure by the Company.

(b) Any notice, request or other communication required or permitted hereunder
shall be given in writing (which may be by PDF attachment sent via email) to
each of the other parties thereto entitled at the following notice locations (or
at such other notice location as such party may designate by five (5) calendar
days’ advance written notice similarly given to each of the other parties
hereto):

 

21



--------------------------------------------------------------------------------

If to Company:

Acorda Therapeutics, Inc.

Attn: David Lawrence

420 Saw Mill River Road

Ardsley, New York 10502

Tel:                     

Email:                     

with a copy to (which shall not constitute notice):

Covington & Burling LLP

Attn: Eric Blanchard

620 Eighth Avenue

New York, New York 10018

Email:                     

If to Collateral Agent:

Wilmington Trust, National Association

1100 N. Market Street

Wilmington, DE 19890

Attention: Acorda Notes Administrator

Tel:                     

Fax:                     

Email:                     

with a copy to (which shall not constitute notice):

Shipman & Goodwin LLP

One Constitution Plaza

Hartford, CT 06103

Attn: Marie C. Pollio

Tel:                     

Email:                     

Section 24. Continuing Security Interest; Assignments Under the Notes. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) continue in effect (notwithstanding the fact that from time to time
there may be no Note Obligations outstanding) until (i) the Notes have
terminated pursuant to their express terms and (ii) all of the Note Obligations
(other than any contingent indemnification obligations not then due and payable)
have been paid in full and no commitments of the Collateral Agent or the Holders
which would give rise to any Note Obligations are outstanding, (b) be binding
upon each Grantor, its successors and assigns and (c) inure, together with the
rights and remedies of the Collateral Agent hereunder, to the benefit of the
Secured Parties and their respective successors, permitted transferees and
permitted assigns. Without limiting the generality of the foregoing clause (c),
to the extent

 

22



--------------------------------------------------------------------------------

permitted in Section 2.05 of the Indenture, any Holder may assign or otherwise
transfer all or any portion of its rights and obligations under the Notes to any
permitted transferee, and such permitted transferee shall thereupon become
vested with all the benefits in respect thereof granted to such Holders herein
or otherwise.

Section 25. Release; Termination. (a) Upon any disposition of any item of
Collateral of any Grantor as permitted by Section 4.11 of the Indenture and not
otherwise prohibited under the Indenture, the security interests granted under
this Agreement by such Grantor in such Collateral shall immediately terminate
and automatically be released and upon receipt by the Collateral Agent of a
written certification by the Company that such disposition or other event, as
applicable, is not prohibited under the terms of the Indenture (which written
certification the Collateral Agent shall be entitled to rely conclusively
without further inquiry), Collateral Agent will at the Grantor’s request and
expense deliver to such Grantor all notes and other instruments representing any
Pledged Debt, Receivables or other Collateral so released, and Collateral Agent
will, at such Grantor’s expense, promptly execute and deliver to such Grantor
such documents as such Grantor shall reasonably request in writing to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby.

(b) At such time as the Note Obligations shall have been paid in full, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Collateral Agent and each Grantor hereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall promptly deliver to such Grantor any
Collateral held by the Collateral Agent hereunder, and promptly execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
in writing to evidence such termination. At the request and sole expense of the
Company, a Grantor shall be released from its obligations hereunder in the event
that all the Capital Stock of such Grantor shall be sold, transferred or
otherwise disposed of in a transaction permitted under the terms of the
Indenture.

Section 26. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or pdf shall be effective as delivery of an original
executed counterpart of this Agreement.

Section 27. Conflicts. In the event of any conflict or inconsistency between any
of the provisions of this Agreement and any of the provisions of the Indenture,
the provisions of the Indenture shall prevail and control.

Section 28. Governing Law. THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS THEREOF).

 

23



--------------------------------------------------------------------------------

Section 29. Jurisdiction; Waiver of Jury Trial. (a) Each Grantor irrevocably
consents and agrees, for the benefit of the Holders from time to time of the
Notes and the Collateral Agent, that any legal action, suit or proceeding
against it with respect to obligations, liabilities or any other matter arising
out of or in connection with this Agreement may be brought in the courts of the
State of New York or the courts of the United States located in the Borough of
Manhattan, New York City, New York and, until amounts due and to become due in
respect of the Notes have been paid, hereby irrevocably consents and submits to
the non-exclusive jurisdiction of each such court in personam, generally and
unconditionally with respect to any action, suit or proceeding for itself in
respect of its properties, assets and revenues.

(b) Each Grantor irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions, suits or proceedings arising out of or
in connection with this Agreement brought in the courts of the State of New York
or the courts of the United States located in the Borough of Manhattan, New York
City, New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

EACH OF THE GRANTORS AND THE COLLATERAL AGENT HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 30. Reinstatement. Each Grantor agrees that, if any payment made by the
Company, any Guarantor or other Person and applied to the Note Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to the Company, such Guarantor, its estate, trustee, receiver or any other
party, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guarantee under the Indenture shall have
been terminated, cancelled or surrendered, such Lien, other Collateral or
provision shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

Section 31. Concerning the Collateral Agent. Wilmington Trust, National
Association is acting under this Agreement solely in its capacity as Collateral
Agent under the Indenture and not in its individual capacity. In acting
hereunder, the Collateral Agent shall be entitled to all of the rights,
privileges and immunities granted to it under the Indenture, as if such rights,
privileges and immunities were set forth herein.

 

24



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

ACORDA THERAPEUTICS, INC. By:  

/s/ Ron Cohen

Name:   Ron Cohen, M.D. Title:   President, Chief Executive Officer CIVITAS
THERAPEUTICS, INC. By:  

/s/ Ron Cohen

Name:   Ron Cohen, M.D. Title:   Authorized Representative



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as Collateral
Agent By:  

/s/ W. Thomas Morris, II

  Name:   W. Thomas Morris, II   Title:   Vice President



--------------------------------------------------------------------------------

ATTACHMENT 1

CERTAIN DEFINITIONS

For purposes of this Agreement, the following terms used in the Indenture and
not otherwise defined in this Agreement are used in this Agreement as define in
the Indenture. Further, shall have the following meanings:

“Applicable Law” means, as to any person, all statutes, rules, regulations,
orders or other requirements having the force of law and applicable to such
person, and all court orders and injunctions, and/or similar rulings and
applicable to such person, in each case of or by any Governmental Authority, or
court, or tribunal which has jurisdiction over such person, or any property of
such person.

“ARCUS Technology” means the Intellectual Property platform to formulate large
porous particles used in the systemic and localized pulmonary delivery of
therapeutics, initially developed by the laboratory of Robert S. Langer Sc.D.,
to which Acorda obtained global rights as part of the acquisition of Civitas
Therapeutics in 2014 and as further developed thereafter and used in the
manufacture or sale of Secured Products.

“Closing Date” means December 23, 2019.

“Excluded Accounts” means any and all of the (i) payroll, employee benefits,
healthcare, escrow, fiduciary, defeasance, redemption, trust, tax and other
similar accounts solely to the extent such accounts only hold cash to be used
for such purposes, (ii) any “zero balance” account the entire balance of which
is swept daily to a non-Excluded Account, (iii) other accounts prohibited by
Applicable Law from being pledged to, or having a security interest therein
granted to, a third party and (iv) other accounts of the Company or any Grantor
with aggregate balances for all such accounts under this clause (iv) of less
than $5,000.

“Excluded Chelsea Equipment” means (i) the Size 7 spray dryer and (ii) all
Equipment related to the operation of the Size 7 spray dryer, collectively
located in Building A northwest of corridor 6125 and on each floor directly
above such area, Building D and Building E at 190 Everett Avenue, Chelsea,
Massachusetts location.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
other, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Intellectual Property” means all intellectual property of the Company and its
Subsidiaries, including:

(a) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto;



--------------------------------------------------------------------------------

(b) all trademarks, service marks, uniform resource locators, domain names,
trade dress, logos, designs, slogans, trade names, business names, corporate
names and other source identifiers, whether registered or unregistered,
together, in each case, with the goodwill symbolized thereby;

(c) all copyrights, including copyrights in computer software, internet web
sites and the content thereof, whether registered or unregistered; all
confidential and proprietary information, including know-how, trade secrets,
manufacturing and production processes and techniques, inventions, research and
development information, databases and data, including technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all
other intellectual, industrial and intangible property of any type, including
industrial designs and mask works;

(d) except as set forth above, all registrations and applications for
registration for any of the foregoing, including those registrations and
applications for registration, together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

(e) all agreements, permits, consents, orders, IP Licenses and franchises
relating to the license, development, use or disclosure of any of the foregoing
to which such Grantor, now or hereafter, is a party or a beneficiary;

(f) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(g) all IP Ancillary rights related thereto; and

(h) all trade secrets, know how, technical information, documentation,
commercial information and other information having a business value that is not
generally known to the public, including but not limited to source code,
inventions, unfiled invention disclosures, improvements, customer information,
data, databases (whether or not registered), designs, distribution information,
drawings, flow sheets, formulas, know-how and proprietary methods, processes,
techniques, formulae and technology.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Pledged Intellectual Property.



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Company and any person whose accounts are consolidated with the accounts of the
Company in accordance with GAAP, taken as a whole, (b) the rights and remedies
of the Collateral Agent or any Holder under this Agreement or the Indenture or
(c) the ability of the Company or any Grantor to perform its obligations under
this Agreement or the Indenture.

“Pledged Intellectual Property” means (i) the Intellectual Property listed on
Schedules V-VIII hereto and (ii) all other Intellectual Property owned or
controlled by the Company and the Grantors related to the use, production,
manufacture, commercialization or distribution of any Secured Product.

“Requirement of Law” means, as to any person, the certificate of incorporation
and by-laws or other organizational or governing documents of such person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
person or any of its property or to which such person or any of its property is
subject.

“Secured Parties” means any of the Trustee, the Collateral Agent and the
Holders, as well as any other holder of Note Obligations.

“Secured Products” means Ampyra (dalfampridine), Fampyra (fampridine) and
Inbrija (levodopa inhalation powder).



--------------------------------------------------------------------------------

SCHEDULE VIII

UNREGISTERED INTELLECTUAL PROPERTY

All know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, databases and
data, including technical data, financial, marketing and business data, pricing
and cost information, business and marketing plans and customer and supplier
lists and information, and all other intellectual, industrial and intangible
property of any type, including industrial designs and mask works, in each case
necessary or useful to the commercialization of the Secured Products including,
but not limited to, the ARCUS Technology and the New Drug Application (NDA)
corresponding to each Secured Product.

 

1



--------------------------------------------------------------------------------

SCHEDULE XII

POST-CLOSING MATTERS

1. No later than January 3, 2020 after the Closing Date, each Grantor shall
deliver to the Administrative Agent a certificate representing the Capital Stock
owed by such Grantor that constitutes Collateral (without transfer restrictions
noted, other than customary securities law restrictions) together with
instruments of transfer duly endorsed in blank.

2. No later than January 24, 2020 after the Closing Date, the Grantors shall
deliver endorsements naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee with respect to all insurance
required to be maintained pursuant to Section 11 of the Security Agreement.

 

1



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

FORM OF

[TRADEMARK / PATENT / COPYRIGHT] SECURITY AGREEMENT

This [TRADEMARK / PATENT / COPYRIGHT] SECURITY AGREEMENT (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Short
Form IP Security Agreement”) dated [●], 20[ ], is made by the [NAME] [ENTITY
TYPE AND JURISDICTION] and the [NAME] [ENTITY TYPE AND JURISDICTION] (the
“Grantors”) in favor of Wilmington Trust, National Association, as Collateral
Agent (the “Collateral Agent”) for the Secured Parties. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Indenture and the Security Agreement referred to therein.

WHEREAS, Acorda Therapeutics, Inc. (the “Issuer”), the guarantors from time to
time party thereto, and Wilmington Trust, National Association as Trustee and
Collateral Agent (in such capacity, the “Collateral Agent”) have entered into
that certain Indenture, dated December 23, 2019 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Indenture”)
pursuant to which the Issuer issued an aggregate principal amount of $[_______]
of its senior secured convertible notes due 2024 (the “Notes”).

WHEREAS, in connection with the Indenture, each Grantor has entered into that
certain Security Agreement dated December 23, 2019 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) as a condition precedent to the issuance of the Notes under the
Indenture.

WHEREAS, under the terms of the Security Agreement, each Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and has agreed as a condition thereof to execute this Intellectual Property
Security Agreement for recording with the [U.S. Patent and Trademark Office]
[United States Copyright Office].

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Grantor hereby grants to the Collateral Agent for
the ratable benefit of the Secured Parties a security interest in all of
Grantor’s right, title and interest in and to the following, in each case to the
extent not Excluded Property (the “Collateral”):

(a) [the United States registered patents and patent applications set forth in
Schedule A hereto;]



--------------------------------------------------------------------------------

(b) [the United States registered trademarks and trademarks for which United
States applications are pending set forth in Schedule A hereto; and]

(c) [the United States registrations of copyrights set forth in Schedule A
hereto.]

SECTION 2. Recordation. This Intellectual Property Security Agreement has been
executed and delivered by the Grantor for the purpose of recording the grant of
security interest herein with the [United States Patent and Trademark
Office][United States Copyright Office]. The Grantor authorizes and requests
that the [Register of Copyrights] [Commissioner for Patents][Commissioner for
Trademarks] record this Intellectual Property Security Agreement.

SECTION 3. Execution in Counterparts. This Intellectual Property Security
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

SECTION 4. Grants, Rights and Remedies. This Intellectual Property Security
Agreement has been entered into in conjunction with the provisions of the
Security Agreement. Grantor does hereby acknowledge and confirm that the grant
of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Intellectual Property Security Agreement and the terms of the
Security Agreement, the terms of the Security Agreement shall govern.

SECTION 5. Governing Law. This Intellectual Property Security Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Intellectual Property Security Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and in the Security Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. Concerning the Collateral Agent. Wilmington Trust, National
Association is acting under this Intellectual Property Security Agreement solely
in its capacity as Collateral Agent under the Indenture and not in its
individual capacity. In acting hereunder, the Collateral Agent shall be entitled
to all of the rights, privileges and immunities granted to it under the
Indenture, as if such rights, privileges and immunities were set forth herein.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Intellectual Property Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

 

ACORDA THERAPEUTICS, INC.,

    as Grantor

By:  

                 

  Name:   Title:

CIVITAS THERAPEUTICS, INC.,

    as Grantor

By:  

                 

  Name:   Title:

[Signature Page to [Trademark / Patent / Copyright] Security Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,     solely in its capacity as Collateral
Agent By:  

                 

  Name:   Title:

[Signature Page to [Trademark / Patent / Copyright] Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

TO [COPYRIGHT][TRADEMARK][PATENT] SECURITY AGREEMENT

1. UNITED STATES REGISTERED [COPYRIGHTS] [TRADEMARKS] [PATENTS]

[Include Registration Number and Date]

2. UNITED STATES REGISTERED [TRADEMARK] [PATENT] APPLICATIONS

[Include Application Number and Date]



--------------------------------------------------------------------------------

EXHIBIT B

TO SECURITY AGREEMENT

FORM OF SECURITY AGREEMENT SUPPLEMENT

SUPPLEMENT NO. [__] (this “Supplement”), dated as of [__________], to the
Security Agreement, dated as of December 23, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”), among the
Grantors (as defined therein) and WILMINGTON TRUST, NATIONAL ASSOCIATION
(“Wilmington Trust”), as Collateral Agent for the Secured Parties.

A. Reference is made to the Indenture dated as of December 23, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Acorda Therapeutics, Inc., the guarantors from time to time party thereto, and
Wilmington Trust, as Trustee and Collateral Agent (in such capacity, the
“Collateral Agent”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Security Agreement
referred to therein.

C. The Grantors previously entered into the Security Agreement as a condition
precedent to the issuance of the Notes under the Indenture. Section 22(b) of the
Security Agreement provides that certain Persons may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Person (the “Additional Grantor”) is executing
this Supplement in accordance with the requirements of the Indenture to become a
Grantor under the Security Agreement.

Accordingly, the Collateral Agent and the Additional Grantor agree as follows:

SECTION 1. In accordance with Section 22(b) of the Security Agreement, the
Additional Grantor by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the Additional Grantor hereby (a) agrees to all the terms and
provisions of the Security Agreement applicable to it as a Grantor thereunder,
whether not existing or hereafter arising, and (b) represents and warrants that
the representations and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, the
Additional Grantor, as security for the payment and performance in full of the
Note Obligations, does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the Additional Grantor’s
right, title and interest in and to the Collateral (as defined in the Security
Agreement) of the Additional Grantor. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the Additional Grantor. The
Security Agreement is hereby incorporated herein by reference.

SECTION 2. The Additional Grantor represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
Additional Grantor, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The Additional Grantor hereby represents and warrants that (a) set
forth on Schedule I hereto is a true and correct list of the all Pledged Stock
of such Additional Grantor and of any other Security Collateral of such
Additional Grantor evidenced by a certificate or instrument with a fair market
value in excess of $2,000,000 and all Pledged Debt of such Additional Grantor
evidenced by a promissory note with a value in excess of $2,000,000, (b) set
forth on Schedule II hereto is a true and correct list of each Receivable of
such Additional Grantor evidenced by a promissory note or other instrument in
excess of $3,000,000, (c) set forth on Schedule III hereto is a true and correct
list of the Additional Grantor’s true and correct legal name, its jurisdiction
of formation, the location of its chief executive office, its organizational
identification number, its Federal employer identification number and any
location where it keeps books and records, (d) set forth on Schedule V hereto is
a true and correct list of all owned registered patents and patent applications
of such Additional Guarantor relating to the Pledged Intellectual Property,
(e) set forth on Schedule VI hereto is a true and correct list of the owned
registered copyrights and copyright applications of such Additional Grantor
relating to the Pledged Intellectual Property, (f) set forth on Schedule VII
hereto is a true and correct list of the owned registered trademarks and
trademark applications of such Additional Grantor relating to the Pledged
Intellectual Property, (g) set forth on schedule VIII hereto is a true and
correct list of all unrestricted Intellectual Property of such Additional
Grantor relating to the Pledged Intellectual Property, (h) set forth on schedule
IX hereto is a true and correct list of the material IP Licenses of such
Additional Grantor and a description of any additional categories of IP Licenses
entered into by such Additional Grantor in the ordinary course of business,
(i) set forth on Schedule X hereto is any location where such Additional Grantor
keeps Equipment and Inventory having a value in excess of $3,000,000 and (j) set
forth on Schedule XI hereto is a true and correct list of each letter of credit
and each commercial tort claim, in each case having a value in excess of
$2,000,000.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 7. Severability. In case any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 23 of the Security Agreement.

SECTION 9. Concerning the Collateral Agent. Wilmington Trust, National
Association is acting under this Supplement solely in its capacity as Collateral
Agent under the Indenture and not in its individual capacity. In acting
hereunder, the Collateral Agent shall be entitled to all of the rights,
privileges and immunities granted to it under the Indenture, as if such rights,
privileges and immunities were set forth herein.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Grantor and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF ADDITIONAL GRANTOR],

    as Additional Grantor

By:  

 

  Name:   Title: WILMINGTON TRUST, NATIONAL ASSOCIATION,     solely in its
capacity as Collateral Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

TO SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of __________ __, 20__, is delivered pursuant to
Section 22(c) of the Security Agreement, dated as of December 23, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Security
Agreement”), among the Grantors (as defined therein) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent for the Secured Parties. Capitalized
terms used herein without definition are used as defined in the Guaranty and
Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Security Agreement and that the Pledged Stock and Pledged Debt listed on Annex 1
to this Pledge Amendment shall be and become part of the Collateral referred to
in the Security Agreement and shall secure all Note Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 5 of the Security Agreement is true and
correct and as of the date hereof as if made on and as of such date.

 

[GRANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex 1

PLEDGED STOCK

ISSUER

  

CLASS

  

CERTIFICATE

NO(S).

  

PAR VALUE

  

NO. OF

SHARES,

UNITS OR

INTERESTS

PLEDGED DEBT

 

ISSUER

  

DESCRIPTION OF

DEBT

  

CERTIFICATE

NO(S).

  

FINAL

MATURITY

  

PRINCIPAL

AMOUNT